DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 3/2/2022 is acknowledged. Claim 1 is amended to broaden the scope of the claimed invention by deleting a claimed limitation. Claim 21 is newly added to include the limitation of previously canceled claim 17. Claims 1-16 and 18-21 are currently pending in the instant application.
Claims 1-16 and 18-21 are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rex (US Patent 4,153,474) in view of Jaffe et al. (US 2013/0099599), and further in view of Shiao et al. (US 2009/0133738). 
Regarding claim 1, Rex discloses a solar power generator (or solar panel shown in figs. 1 and 3 for space vehicle shown in fig. 4) comprising:
at least one photovoltaic cell including a photovoltaic material (2 in fig. 1, col2 line 68, or 32 in fig. 3, col. 4 line 2);
at least one concentrator (1 in fig. 1, col. 2 line 54, or 31 in fig. 3, col. 4 line 3) having a first side (or reflective side 3) configured to focus incident solar radiation onto the photovoltaic material (2 or 32, see figs. 1 and 3) and a second side (or rear side 4) disposed opposite the first side (see figs. 1 and 3); 
wherein the at least one photovoltaic cell (2) is disposed on the second side of each of the at least one concentrator (or the rear side 4) and receives the solar radiation reflected by the first side (reflective side 3) of the adjacent concentrator and the second side (4) of each of the at least one concentrator does not reflect 
Rex does not teach including at least one power transmitter including at least one transmission antenna and the power transmitter is configured to receive electrical current from the photovoltaic cell and convert the electrical current to a wireless power transmission.
Jaffe et al. discloses attaching a power transmitter (DC-RF conversion layer 36, figs. 1-2, [0023] and [0027]) to the bottom of the at least one photovoltaic panel (38, fig. 2) of the photovoltaic array (32, figs. 1-2), wherein the power transmitter (36) includes at least one antenna (39, fig. 2, [0023] and [0027]) and DC-RF conversion electronics (37) configured to receive electrical current from the photovoltaic cells and convert the electrical current to a wireless power transmission (42, [0027]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar power generator of Rex by incorporating the power transmitter including an antenna for wireless transmission and is configured to receive electrical current from the photovoltaic cells and convert the electrical current to a wireless power transmission as taught by Jaffe et al., because Jaffe et al. teaches incorporating the power transmitter would allow the power generator from space to convert incident optical radiation to microwave radiation and transmitting the microwave radiation or beam it to earth ([0003] and [0027]). 
Rex discloses the concentrators have a function of dissipating thermal energy (see col. 2, line 5), and using a thermo-emissive coating on the second side of the concentrator (or the rear side having the solar cell 2, see fig. 1) to emits thermal radiation to improve the dissipation of thermal energy further (see col. 2, lines 30-32; col. 3, lines 5-11). In other words, Rex teaches the second side of each of the at least one concentrator such that it is in thermal communication with 
Modified Rex above does not teach the thermos-emissive coating to be a textured metasurface characterized by its inclusion of a plurality of microstructures, each having a characteristic lateral dimension of between approximately 1 m and approximately 100 m pattern, wherein the plurality of microstructures are sized and shaped to cause electromagnetic resonances to facilitate thermal emissivity of infrared radiation.
Shiao et al. teaches forming a textured metasurface characterized by inclusion of a plurality of microstructures (or infrared-reflective pigment granules 320 in fig. 3, [0036], also see ’20 in figs. 4-7) on the same side of the substrate having the solar cell (330 in fig. 3, [0036]) having a lateral dimension, or size of particles, of less 425 m and preferably in the range of 0.1 m to 5m (see [0051]) to radiate out (or reflect) the infrared wavelengths and thereby decrease the buildup of heat and allow the solar cell (or photovoltaic element) to operate at higher efficiency ([0036]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar power generator of modified Rex by incorporating a thermo-emissive coating having a textured metasurface characterized by inclusion of a plurality of microstructures, each having a characteristic lateral dimension of between less than 425 m and preferably in the range of 0.1 m to 5m (see [0051]) on the same side of the substrate where the solar cell is disposed (or the second side of the at least one concentrator in Rex) as taught by Shiao et al., because Rex explicitly suggests incorporating a thermos-emissive coating to radiate out or emit thermal radiation to improve the dissipation of thermal energy further (see col. 2, lines 30-32; col. 3, lines m in the range of less than 425 m or 1-5m in the preferable range 0.1 m to 5m disclosed by Shiao et al. because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549. In such modification, the plurality microstructures are sized (in micrometers) and shaped (particle shape) to cause electromagnetic resonances to facilitate thermal emissivity of infrared radiation. 
Regarding claim 2, modified Rex discloses a solar power generator as in claim 1 above, wherein Shiao et al. discloses the microstructures are each characterized by a lateral dimension of approximately 5m (see the overlapping portion of preferable range in claim 1 above).
Regarding claim 3, modified Rex discloses a solar power generator as in claim 1 above, wherein Jaffe et al. disclose a circuit of solar cell that generates heat during the normal operation of the solar power generator (e.g. as Rex describes solar cell needs to be cool and maintained at a certain temperature in col. 3, lines 3-11 and lines 43-68, and Shiao et al. reducing heat buildup in [0026] and [0036]), wherein Rex discloses the textured metasurface (or having the thermos-emissive coating) is disposed in thermal communication with the circuit (or solar cell) and is thereby configured to dissipate heat generated by the circuit (see claim 1 above, or the description of the invention of Rex).
Regarding claim 4, modified Rex discloses a solar power generator as in claim 1 above, wherein Rex discloses the textured metasurface (or the thermos-emissive coating) in thermal communication with the at least one concentrator (see fig. 1 and the description of the invention).

Regarding claims 6-11, modified Rex discloses a solar power generator as in claim 1 above, wherein Shiao et al. discloses the inclusion having a cross section of circular (or circular cross section), triangular, rectangular shapes on the surface (see figs. 3-7).
Modified Rex does not explicitly teach the inclusion of microstructures with each microstructure having a shape that is symmetry about an axis orthogonal to the portion of the surface that each respective microstructure is disposed on such as hemispherical, cylindrical, rectangular prism or spherical.
However, it would have been obvious to one skilled in the art at the time the invention was made to have configured each microstructure in the inclusion of modified Rex to have a shape that is symmetry about an axis orthogonal to the portion of the surface that each respective microstructure is disposed on such as hemispherical, cylindrical, rectangular prism or spherical, because Shiao et al. explicitly suggests using inclusion having a cross section of circular, triangular and rectangular shapes; and hemispherical, cylindrical, conical or spherical shape has a circular cross section, and rectangular prism has a rectangular cross section. Such modification would involve a mere change in configuration, and it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 13, modified Rex discloses a solar power generator as in claim 1 above, wherein Shiao discloses the microstructures having a size 1-5m (see claim 1 above). In other words, modified Rex teaches the microstructures are characterized by a height, or a size, between approximately 1-5 m which is right within the claimed range of 1-10 m.
Regarding claim 14, modified Rex discloses a solar power generator as in claim 13 above, wherein the height is 1-5 m (see claim 13 above). Modified Rex does not teach the exact range of approximately 2.5 m to approximately 5 m. However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of approximately 2.5 m to approximately 5 m of the range 1-5 m, because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claim 21, modified Rex discloses a solar power generator as in claim 1 above, wherein Shiao et al. discloses the microstructures comprising silica ([0037], [0039], [0046], [0048-0050]). Silica is SiO2.
Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over modified Rex (US Patent 4,153,474) as applied to claim 1 above, and further in view of Policastro (US Patent 5,309,925).
Regarding claims 15-16, modified Rex discloses a solar power generator as in claim 1 above, wherein the textured metasurface is for reflecting or radiating out the infrared 
Modified Rex does not disclose the microstructures (or protrusions of the inclusion) are disposed in a grid like manner characterized by a period of between approximately 1 mm and approximately 100 mm and a duty cycle of between approximately 0.1 and 0.8, nor do they teach the microstructures being disposed in a grid like manner characterized by a period of between approximately 1mm and approximately 20mm.
Policastro teaches a layer for radiating out, or reflecting, infrared wavelengths (see title, col. 3, lines 15-18) having a plurality of microstructures (or protrusions) are disposed in a grid-like manner (see figs. 3, 12-13) with the dimensions Wn to be in the range of 2-25 m with an average of 4 m, Wp to be in the range of 1-40m with an average of 10m (col. 11, lines 48-53). As such the period  (or Wp+Wn, see fig. 11) is found to be between 3m and 65 m with an average of 14 mm (col. 11 lines 48-53), which is between the claimed ranges of approximately 1 m and approximately 100 m or  between approximately 1 m and approximately 20 m, and a duty cycle (Wp/(Wn+Wp)) is found to be 0.038-0.95 with the average of 0.71 which is between approximately 0.1 and 0.8.
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar power generator of modified Rex by forming a textured metasurface having a plurality of microstructures disposed in a grid like manner with a period of 3mm and 65 or an average period of 14 mm and the duty cycle of 0.71 as taught by Policastro, because Policastro teaches such textured metasurface would reflect infrared wavelengths, and Rex explicitly suggests using a layer that radiate out (or reflecting) solar energy not converted into electrical energy as a cooling vane (col. 3, lines 5-11) and Shiao teaches reflecting infrared wavelengths .
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over modified Rex as applied to claim 1 above, and further in view of Burke et al. (US Patent 6,017,002) and Gielen et al. (US Patent 5,177,396).
Regarding claims 18-20, modified Rex discloses a solar power generator as in claim 1 above, wherein Rex discloses the specular-diffuse reflector including metal film and three-dimensional structure ([0024] and [0026]). 
Modified Rex does not disclose the diffusive reflector is formed by having a layer of metal disposed on one of a layer of SiO2 and a layer of KAPTON polyimide, and the plurality of microstructures are disposed on a layer of metal.
Burke et al. discloses a specular-diffusive reflector (figs. 1-12) having a specularly reflective coating (144) of reflective metal such as aluminum or silver disposed on a polyimide sheet (62) and adding diffuse reflective characteristic to the specularly reflective coating (see col. 10, line 55 through col. 11, line 3).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar power generator of modified Rex by forming the specular-diffuse reflector having a metal layer disposed on a polyimide layer and adding diffuse reflective characteristic such as the plurality of microstructures on the specular reflective coating (e.g. or disposing the plurality of microstructures on the metal layer) as taught by Burke et al., because Rex explicitly teaches using reflectors having specular and diffuse characteristics ([0008], [0019], claim 12) and Burke et al. teaches reflectors having a metal layer for specular reflection formed on a polyimide layer and the diffuse characteristic formed on the specular reflective sheet would International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). Furthermore, it would have been obvious to one skilled in the art at the time of the invention was made to have used KAPTON polyimide for the polyimide layer, because such material is commercially available for use readily.
Modified Rex does not teach the metal layer (for the specular characteristic) to be chromium having approximately 2nm in thickness.
Gielen et al. teaches chromium is a reflective metal equivalent to aluminum and silver, wherein the thickness of the reflective metal layer is in the range of 0-200 nm (col. 6 lines 34-37).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the specular-diffuse reflectors of modified Rex by using chrominum layer as the specular reflective coating having a thickness of 0-200nm as taught by Gielen et al., because it is merely the selection of functionally equivalent reflective metal layr recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).  
In re Malagari, 182 USPQ 549.
Response to Arguments
Applicant's arguments filed 3/2/2022 have been fully considered but they are not persuasive. 
Applicant argues that Applicant discloses “in general, structures with characteristic dimensions (e.g. width and/or depth, alternatively a 'lateral dimension') approximately on the order of wavelengths of thermally radiated light (inclusive of dimensions between approximately 1 m and approximately 100 m or more) can modify the absorptivity/emissivity of a material by causing electromagnetic resonances. A plurality of these structures can be implemented so as to create a 'textured metasurface' in accordance with many embodiments of the invention. In general, when such surfaces are interconnected with (e.g. in thermal communication with) another surface, they can facilitate its cooling via conduction and thermal radiation” in paragraph [0075].
Applicant cited definition of thermal radiation according to Wikipedia is "Thermal radiation is electromagnetic radiation generated by the thermal motion of particles in matter. Thermal radiation is generated when heat from the movement of charges in the material (electrons and protons in common forms of matter) is converted to electromagnetic radiation." 
Applicant then concludes that “reflection” and “thermal radiation” are two different mechanisms to dissipate heat, the cited art does not teach “thermal radiation” because thermal radiation is how much energy one radiates outwards due to its internal energy and normally this 
Applicant’s arguments are not persuasive for the following reasons.
First of all, Applicant explicitly defines “thermal radiation” is heat rejection (see [0003]).
Secondly, heat reflection is a heat rejection.
Thirdly, Applicant explicitly discloses and claims the microstructures facilitate thermal thermal emissivity of infrared radiation, and the metasurface arranging on the second side of the concentrator is configured to dissipate heat. In other words, dissipating heat is a characteristic of the textured metasurface having the microstructures with dimensions of between approximately 1m and approximately 100m (see claim 1 and [0075]).
Fourthly, as explicitly described in paragraph [0075] of Applicant’s disclosure, according to Kirchoff’s law which is “at thermal equilibrium, the power radiated by an object must be equal to the power absorbed”, the concentrator absorbs heat from the photovoltaic cell it must radiate heat at thermal equilibrium. Applicant also describes the microstructures have the characteristics of facilitating the heat radiation by conducting and emitting, which is called diffusive reflection in the art.
Fifthly, the concentrator is not a black body. 
Sixthly, Applicant’s disclosure does not define thermal radiation according to Wikipedia.
Seventhly, Applicant has not provided any subjective evidence that the concentrator having the microstructures in modified Rex does not follow Kirchoff’s law such that the concentrator absorbs heat from the photovoltaic cell but does not radiate heat at thermal equilibrium, and the microstructures disclosed by Shiao, which have the same dimension as 
It is well settled that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726